Case: 21-30025     Document: 00516120815          Page: 1    Date Filed: 12/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 7, 2021
                                   No. 21-30025                         Lyle W. Cayce
                                                                             Clerk

   Glenn Damond,

                                                            Plaintiff—Appellant,

                                       versus

   Sid J. Gautreaux, III; Janice Martin; Will Mitchell;
   Thomas Eskola; Division of Probation and Parole;
   Department of Probation and Parole; State of
   Louisiana; East Baton Rouge Parish Sheriff’s Office;
   Louisiana State Police Department,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-CV-550


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Glenn Damond, Louisiana prisoner numbers 1200123529 & 394537,
   moves for leave to proceed in forma pauperis (IFP) on appeal from the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30025      Document: 00516120815           Page: 2     Date Filed: 12/07/2021




                                     No. 21-30025


   district court’s dismissal with prejudice of his pro se 42 U.S.C. § 1983
   complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B); 28
   U.S.C. § 1915A(b)(1). By moving to proceed IFP in this court, Damond
   challenges the district court’s certification that his appeal is not taken in good
   faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Damond fails to challenge the district court’s finding that his
   complaint was duplicative of an earlier § 1983 lawsuit. See Bailey v. Johnson,
   846 F.2d 1019, 1021 (5th Cir. 1988). Therefore, Damond has abandoned any
   challenge to the district court’s dismissal for failure to state a claim.
   Brinkmann v. Dallas Cnty. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983). To the extent that
   Damond contends that the district court abused its discretion by denying him
   leave to amend his complaint, Damond does not explain, nor is it apparent,
   how an amended complaint would have affected the district court’s
   unchallenged conclusion that he failed to state a claim. Thus, amendment
   would be futile. See Avatar Expl., Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314,
   321 (5th Cir. 1991).
          Because Damond’s appeal does not involve “legal points arguable on
   their merits,” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted), Damond’s motion to proceed IFP is
   DENIED and the appeal is DISMISSED as frivolous, see Baugh, 117 F.3d
   at 202 n.24; 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous and
   the district court’s dismissal of Damond’s § 1983 complaint for failure to
   state a claim count as two strikes under § 1915(g). See Adepegba v. Hammons,
   103 F.3d 383, 388 (5th Cir. 1996), abrogated in part on other grounds by Coleman
   v. Tollefson, 575 U.S. 532, 536-37 (2015). Damond has two other strikes based
   on the dismissals of his earlier § 1983 complaint and appeal. Damond v.
   Louisiana, 857 F. App’x 825, 826 (5th Cir. 2021). Because Damond now has
   at least three strikes, he is BARRED from proceeding IFP in any civil action



                                           2
Case: 21-30025      Document: 00516120815             Page: 3   Date Filed: 12/07/2021




                                       No. 21-30025


   or appeal filed in a court of the United States while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g). He is WARNED that any pending or future frivolous
   or repetitive filings in this court or any court subject to this court’s
   jurisdiction may subject him to additional sanctions, and he is directed to
   review all pending matters and move to dismiss any that are frivolous,
   repetitive, or otherwise abusive.




                                            3